DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
This office action is responsive to the amendment filed on April 27, 2020.  As directed by the amendment: claims 6-8 and 11 have been amended.  Thus, claims 1-12 are presently pending in the application.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to because reference character “100” is partially missing/incomplete and is not “simple and clear,” as required by PCT Rule 11.13(e).
The drawings are objected to because reference character “103A” is identified as a niche, but is pointing to a flat surface.  Therefore, the reference character is not “simple and clear,” as required by PCT Rule 11.13(e).
The drawings are objected to because Figs. 5b and 6 because do not include any appropriate reference characters.  See PCT Rule 11.13(e) and (m).
The drawings are objected to as failing to comply with PCT Rule 11.13(l) because they include the following reference character(s) not mentioned in the description: 
“106e” in Fig. 8
The drawings are objected to because Fig(s). 9 are not executed in durable, black, sufficiently dense and dark, uniformly thick and well-defined, lines and strokes without colorings such that a photographic reproduction with a linear reduction in size to two-thirds would enable all details to be distinguished without difficulty, as required by PCT Rule 11.13(a) and (c).
The drawings are objected to because Fig(s). 11 includes text matter that is not indispensable for understanding the drawing.  See PCT Rule 11.11(a).
The drawings are objected to because reference characters “107” and “116” each appear to point to the same structure, which is inappropriate under PCT Rule 11.13(m).

Specification
The abstract of the disclosure is objected to because of the following:
The abstract is not “drafted in a way which allows the clear understanding of the…the gist of the solution,” as required by PCT Rule 8.1(a)(i).
Lines 4-5 recites purported merits of the invention, which is inappropriate under PCT Rule 8.1(c).
Correction is required.
The specification of the disclosure is objected to because of the following informalities:
Para. 56 line 2 reads “weight 39grams” but is suggested to read --weight 39 grams-- to correct a typographical error.
Paras. 60 and 63 refer to a “Fig. 2,” however, only Figs. 2a-2f exist in the application.
Para. 62 line 2 reads “a niche of about 0.5 millimeter 103A” but is suggested to read --a niche 103A of about 0.5 millimeter-- for grammatical flow.
Para. 66 line 3 reads “compactor 109” but is suggested to read --comparator 109-- to correct a typographical error.
Reference character “100” has been used to designate both the “plastic cover 100” in Para. 57 and the “hard-upper lid” in Para. 58.
Pages 12-16 of the specification are objected to for the inclusion of hyperlinks, which is inappropriate in the specification.
Appropriate correction is required.

Claim Objections
Claims 1-12 are objected to because of the following informalities:
Claim 1 is currently written in outline form and includes dashes for indented lines, but should be written as a single sentence without any outlining marks.
Claim 1 line 2 reads “in cardiac arrest scenario” but is suggested to read --in a cardiac arrest scenario-- to include an appropriate article.  The Examiner notes that the entire claim set is missing an appropriate article for many limitations.  The Applicant’s assistance is respectfully requested to correct the deficiencies.
Claim 1 lines 2-3 read “user’s palm and patient chest” but is suggested to read --a palm of a user and a chest of a patient-- for proper grammatical flow and proper antecedent basis.
Claim 1 line 5 reads “fit human palm, glued” but is suggested to read --a human palm, the upper part glued-- for grammatical flow.
Claim 1 line 6 includes the term “and” at the end of the line which should be removed to avoid confusion between claim terms and to conform with current US practice.  Lines 8, 11, 12, 17, and 19 suffer from the same deficiency.
Claim 1 line 8 reads “where device” but is suggested to read --where the portable medical device-- for consistent claim terminology throughout.
Claim 1 line 9 begins with a capital letter; however, capital letters are only appropriate for proper nouns or to begin the claim.  Lines 13, 16, 20, and 23 each suffer from the same deficiency.
Claim 1 lines 10-11 read “a rotatory closing” but is suggested to read --a rotary closing system-- to correct a typographical error.
Claim 1 line 14 reads “analogue” but is suggested to read --analog-- to use the American spelling of the word.
Claim 1 line 16 reads “Printed circuit and” but is suggested to read --printed circuit board, and-- for term consistency and grammatical correctness.
Claim 1 line 21 reads “a niche and” but is suggested to read --a niche, and-- for grammatical correctness.
Claim 2 line 1 reads “A portable device according to claim 1 wherein” but is suggested to read --The portable medical device according to claim 1, wherein -- for consistency with current US practice.  Claims 3-12 each suffer from a similar deficiency.
Claim 2 line 2 reads “by plastic injection into a three-dimensional printer” but is suggested to read --by plastic injection in a three-dimensional printer-- to correct a typographical error.
Claim 3 line 2 reads “inner part having” but is suggested to read --inner part has-- for grammatical correctness.
Claim 5 line 1 reads “a small portable device according to claim 4” but is suggested to read --a portable device according to claim 4-- for consistent claim terminology throughout.
Claim 6 line 3 reads “air vent and” but is suggested to read --air vent, and-- for grammatical correctness.
Claim 7 line 2 reads “the more of the active element dots” but is suggested to read --more of the active element dots-- for grammatical clarity.
Claim 9 line 2 reads “and resistors predetermined” but is suggested to read --and the resistor’s predetermined-- for grammatical correctness.
Claim 9 line 3 reads “of compactor” but is suggested to read --of comparator-- to correct a typographical error.
Claim 10 line 1 reads “wherein when” but is suggested to read --wherein, when-- for grammatical correctness.
Claim 10 line 2 reads “is 0 volt and buzzer is on “off” position and” but is suggested for --is 0 volts and buzzer is on “off” position; and-- for grammatical correctness.
Claim 10 line 3 reads “changes and” but is suggested to read --changes, and-- for grammatical flow.
Claim 11 line 2 reads “is 50kg” but is suggested to read --is 50 kg-- to correct a typographical error.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
Regarding claim 1, line 1 recites the limitation “as part of,” which renders the claim indefinite.  It is unclear if the portable medical device or the survival chain is being claimed; therefore, the scope of the claim is indefinite.  For purposes of examination, the claim will be interpreted as claiming the portable medical device.
Regarding claim 1, line 7 recites the limitation “its upper part,” which renders the claim unclear.  It is unclear to what structure the term “it” refers.
Regarding claim 1, lines 7-8 recite the limitation “the correct place,” which lacks antecedent basis in the claim.
Regarding claim 1, line 9 recites the limitation “the soft layer,” which lacks antecedent basis in the claim.
Regarding claim 1, line 10 recites the limitation “the other parts,” which lacks antecedent basis in the claim.
Regarding claim 1, line 10 recites the limitation “connected to the other parts,” which renders the claim unclear.  It is unclear to which specific parts (i.e. the upper part, schematic drawing, solid upper cover, or other undisclosed structure) the upper lid is connected.
Regarding claim 1, lines 15-16 recite the limitation “producing an output signal based on voltage comparison, printed circuit and sensors,” which renders the claim unclear.  It is unclear how the comparator, which is part of the printed circuit board, can produce a signal based on the PCB or sensors.
Regarding claim 1, line 22 recites the limitation “a Force-sensitive resistor (FSR) sensor,” which renders the claim unclear.  It is unclear whether or not the FSR sensor is consider part of the “sensors” recited in line 18.
Regarding claim 1, line 23 recites the limitation “the rear side of lower lid,” which lacks antecedent basis in the claim.  The Examiner suggests amending the claim to read --a rear side of said lower lid-- for proper antecedent basis.
Regarding claim 1, lines 22-23 recite the limitation “FSR sensor comprising three layers…whereas one layer,” which render the claim unclear.  It is unclear if the “one layer” is intended to be a new layer of the FSR or to be one of the recited three layers of the FSR.
Regarding claim 1, lines 25-26 recite the limitation “a cushion made of soft concave material having a circular curved elevation made of same material,” which renders the claim unclear.  It is unclear to what other structure or material the term “same material” refers.  For purposes of examination, the claim is being interpreted that both the concave shape and circular curved elevation are formed from the same material.
Regarding claim 2, line 1 recites the limitation “wherein the solid upper lid may be,” which renders the claim unclear.  It is unclear whether the limitations following the term “may” do or do not form part of the claimed invention.
Regarding claim 3, lines 1-2 recite the limitation “the curved cushion’s inner part,” both terms of which lack antecedent basis in the claim.
Regarding claim 5, lines 1-2 recite the limitation “wherein FSR is made of two layers separated by a spacer,” which renders the claim unclear.  It is unclear if these layers and spacer are the same or different from the three layers of the FSR recited in claim 1 line 22, from which claim 5 depends.
Regarding claim 6, line 2 recites the limitation “the layer,” which renders the claim unclear.  It is unclear to which of the three layers of the FSR, as recited in claim 1 from which claim 6 indirectly depends, the claim is referring.
Regarding claim 6, line 2 recites the limitation “the active area,” which lacks antecedent basis in the claim.
Regarding claim 6, line 2 recites the limitation “the active area having active element dots,” which renders the claim unclear.  It is unclear if these are the same or different active element dots than those recited in claim 1 line 24, from which claim 6 depends.
Regarding claim 6, line 3 recites the limitation “and layer,” which renders the claim unclear.  It is unclear to which of the three layers of the FSR, as recited in claim 1 from which claim 6 indirectly depends, the claim is referring.
Regarding claim 7, lines 1-2 read “wherein the more one presses,” which renders the claim unclear.  It is unclear to whom the term “one” refers.
Regarding claim 8, line 2 recites the limitation “the sensor,” which lacks antecedent basis in the claim.
Regarding claim 8, line 2 recites the limitation “the sensor looks like an infinite resistor,” which renders the claim unclear.  It is unclear whether the sensor is or is not an infinite resistor.
Regarding claim 10, line 1 recites the limitation “when circuit is stable,” which renders the claim unclear.  It is unclear how a circuit is stable and how a circuit could be unstable.
Regarding claim 11, line 2 recites the limitation “predetermined pressure for FSR to close circuit is 50 kg,” which renders the claim unclear.  The recited value for the pressure is shown in kilograms, which is a unit of mass and not one of pressure.
Regarding claim 12, lines 1-2 recite the limitation “a suitable silicone adapter,” which renders the claim unclear.  The claim does not define what qualifies as “suitable” for the adapter.
Regarding claim 12, line 2 recites the limitation “its bottom part,” which renders the claim unclear.  It is unclear to what structure the term “its” refers.
Regarding claim 12, lines 2-3 recite the limitation “and its bottom part contains a hollow opening for the portable device,” which renders the claim unclear.  It is unclear how the adapter with the hollowing opening, which is a subcomponent of the adapter, can receive the adapter.
Any remaining claims are rejected for their dependency on a rejected base claim.

The following is a quotation of 35 U.S.C. § 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. § 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. § 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7, 8, 10, and 11 are rejected under 35 U.S.C. § 112(d) or pre-AIA  35 U.S.C. § 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Regarding claim 7, line 1 recites the limitation “FSR according to claim 4.”  However, claim 1 recites a portable medical device.  Therefore, claim 5 fails to further limit the subject matter of claim 1.  Claim 8 suffers from a similar deficiency.
Regarding claim 10, line 1 recites the limitation “a comparator according to claim 9.”  However, claim 9 recites a portable medical device.  Therefore, claim 10 fails to further limit the subject matter of claim 1.  Claim 11 suffers from a similar deficiency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4-12 are rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. Pub. 2019/0374429 to Giacometti et al (herein Giacometti) in view of US Pat. Pub. 2015/0045697 to Richard et al (herein Richard), US Pat. Pub. 2013/0066242 to Wood (herein Wood), US Pat. Pub. 2013/0282069 to Thiagarajan et al (herein Thiagarajan), US Pat. Pub. 2019/0314241 to Inoue et al (herein Inoue), US Pat. Pub. 2015/0224022 to Hanson (herein Hanson), and NPL Adafruit - FSR Sensors (herein Adafruit), collectively.
Regarding claim 1, Giacometti discloses a portable medical device for lay rescuers and first aiders as part of "survival chain" in cardiac arrest scenario (resuscitation system 1 including chest compression device 10, which is utilized in administering manual chest compressions in an emergency situation, Para. 213, Fig. 1A) built to fit between user's palm and patient chest to be applied on middle of patient's chest (“compression device 10 [is] positioned between the caregiver's hands and the patient 2 during chest compressions,” Para. 213, Fig. 1A), returning audible feedback with every correct chest compression provided (system 1 may include an audio interface to provide an audio notification to the rescuer 4 regarding chest compressions, Paras. 284-285), comprising: an upper part made of soft material (compressible layer 16 on which the user directly applies compressive force, Para. 314, Figs. 10A-10B, the material of the device contacting the hand of the user may comprise a foam that “offers a comfortable touch for the user, though, may be flexible enough to transfer load,” Para. 295, the compressible layer 16 being configured to deflect or otherwise press into the interior of housing 12, Para. 314) to ergonomically fit human palm (the rescuer places their hand on the top surface of housing 12 including compressible layer 16, cf. Figs. 1A and 10A), attached to a solid upper cover (the compressible layer 16 is adhered to the housing 12, Fig. 10A); and an upper lid (top portion of housing 12, Fig. 10A and annotated figure below) made of solid material capable of enduring high pressure (housing 12 is formed of a solid material, the housing 12 being configured to support the cyclical chest compressions over multiple uses and is therefore capable of enduring high pressures, abstract, Para. 314, cf. Figs. 1A and 10A); and a lower lid (bottom of housing 12, Fig. 10A and annotated figure) made of solid material (housing 12 is solid [i.e. material in solid phase as opposed to liquid or gas] and withstands cyclical chest compressions); and a printed electronic circuit (PCB) (PCB 60, Fig. 10B) located on the solid lower lid (PCB 60 is supported on the lower portion of housing 12, Figs. 10A-10B); and electronic components assembled on top of the printed electronic circuit (pair of interdigitated electrical traces 62 are formed on top of the PCB 60, Fig. 10B, Para. 314); and a force-sensitive resistor (FSR) sensor (“the electrically resistive layer 70 may comprise a force-sensing resistor, such as a polymer film,” Para. 315) attached to the rear side of lower lid in a niche (electrically resistive layer 70 is supported on lower half of housing 12 in a space within the housing 12, see annotated figure) and whereas one layer comprises active element dots (“the polymer film may have a base matrix formed as an insulative sheet or ink that comprises electrically conducting particles (e.g., carbon, metallic, conductive nanoparticles, conductive microparticles, etc.) suspended in the matrix,” Para. 315).

    PNG
    media_image1.png
    407
    682
    media_image1.png
    Greyscale

Annotated View of Fig. 10A of Giacometti
Giacometti discloses the compressible layer being attached to the upper lid; but Giacometti does not disclose the upper lid located under the upper part; and a picture or a schematic drawing placed on its upper part indicating the correct place on patient chest where device is to be placed.
However, Richard teaches a CPR assistance device (400, Fig. 4) including the upper lid (output layer 430, Figs. 4 and 5b) located under the upper part (the output layer 430 is located underneath the top cover 450, Figs. 4 and 5b); and a schematic drawing placed on its upper part indicating the correct place on patient chest where device is to be placed (placement graphic 454 is printed onto the top cover 450, Para. 32, Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the compressible layer of Giacometti to be placed above and over the top portion of the housing as taught by Richard in order to provide a wider and comfortable area for the user to place their hands.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper part of modified Giacometti to include a placement graphic as taught by Richard in order to ensure the correct placement of the CPR assist device to maximize efficacy of treatment.
Giacometti, as modified above, does not disclose the upper part glued to the upper lid.
However, Wood teaches a chest compression assist device (10, Fig. 1) including the upper part (elastomer end 32, Fig. 2) glued to the upper lid (“[a]t a top end 31 of the first or upper portion 30, a sealed foam or elastomer end 32 is adhered, preferably adhesively affixed,” [emphasis added], Para. 43 lines 8-10).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper part of modified Giacometti to be adhesively affixed to the upper lid as taught by Wood in order to utilize a well-known method of attaching parts with the expected result of a solid joint between the upper part and upper lid.
Giacometti discloses generation of a sensor signal from the force-sensitive resistor (Para. 316); but Giacometti, as modified above, does not disclose the PCB comprising a comparator comparing one sensor level with some preset reference level producing an output signal based on voltage comparison.
However, Thiagarajan teaches a corrective prompting system for chest compressions (Fig. 1A) including the PCB (control system 202, Fig. 2) comprising a comparator comparing one sensor level with some preset reference level producing an output signal based on the comparison (the control system 202 with processor 208 compares a signal, at step 350, from physical sensor 310 with a threshold value 340, Para. 36, the data from physical sensor 310 being representative of “providing a measurement of the force applied to a CPR puck (or other cardiac assist device),” Para. 33, Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the compressible layer of Giacometti to include a schematic drawing as taught by Thiagarajan in order to assist a rescuer in placing the CPR assist device in an ideal position for successful resuscitation efforts.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the PCB of Giacometti to compare sensor data to reference thresholds as taught by Thiagarajan in order to generate “alarms…upon recognition that the parameters being monitored do not match the ideal” so as to maximize resuscitative efforts (Thiagarajan Para. 36).
Modified Giacometti further discloses a comparator (Thiagarajan processor 208 includes a Thiagarajan comparing function 350, Thiagarajan Fig. 3) comparing one analogue voltage level (Giacometti force-sensitive resistor outputs a voltage signal, Giacometti Para. 316) with a preset reference voltage (Thiagarajan processor 208 compares the signal from Giacometti force-sensitive resistor with a Thiagarajan threshold value [i.e. an equivalent type of signal as that generated by the sensor], Thiagarajan Para. 33, Thiagarajan Fig. 3) producing an output signal based on the voltage comparison (Thiagarajan processor 208 generates signals and prompts based on the comparison 350, Thiagarajan Para. 37).
Giacometti, as modified above, does not disclose the upper lid connected to the other parts of the device by a closing system, and a cushion located in a lower part of the device being in contact with the patient’s chest
However, Inoue teaches a CPR assisting apparatus (1, Fig. 1) including the upper lid connected to the other parts of the device by a closing system (housing is formed from the movable section 14 and fixed section 15, which are connected together via a friction fit engagement, Para. 30, Fig. 1 and annotated figure), and a cushion (annotated figure) located in lower part of the device being in contact with patient's chest (cushion is located below fixed section 15 on the rescuee side of apparatus 1, Fig. 1 and annotated figure).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper and lower lids of modified Giacometti to be removably detachable by friction fit as taught by Inoue in order to allow service or replacement of internal components of the chest compression device.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the chest compression device of modified Giacometti to include a cushion to contact the chest of the rescuee as taught by Inoue in order to reduce the risk of injury or discomfort to the rescuee.
Giacometti, as modified above, discloses the claimed invention except for a rotary closing system between the upper and lower lids.  However, it would have been an obvious matter of design choice to modify the friction fit to be a threaded engagement, since such a modification would have involved a mere replacement of one well-known closing arrangement (i.e. friction fit) with another well-known closing arrangement (i.e. threaded engagement).
Giacometti, as modified above, does not disclose a cushion made of soft concave material having a circular curved elevation.
However, Hanson teaches a cardiopulmonary resuscitation device (Fig. 1) including a cushion (housing 22, Fig. 4) made of soft concave material (housing 22 is a low density polyethylene material surrounding foam 90, Para. 32, Fig. 4, the housing 22 being concave at least between the pleats/folds 74, Fig. 4) having a circular curved elevation (housing 22 includes pleats/folds 74 which are curved and continuously curved going from the bottom to the top as viewed in Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cushion of modified Giacometti to be concave and curved as taught by Hanson in order to avoid angular corners which could act as stress concentrators which would add discomfort to the user.
Giacometti, as modified above, does not disclose the force sensitive resistor comprising three layers.
However, Adafruit teaches force sensing resistors (Para. 1, Page 1 of the NPL Adafruit - FSR Sensors, a copy of which is provided herewith) including the force sensitive resistor comprising three layers (the FSR is formed of a flexible substrate with printed semi-conductor, a spacer having an air vent, and a flexible substrate with printed interdigitating electrodes, Fig. 3, the FSR going from an “infinite resistor” to a close circuit as pressure increases, Para. 4 of Page 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the FSR of modified Giacometti to have a three-layer structure as taught by Adafruit in order to utilize a simple and low-cost sensing arrangement (Adafruit Para. 1).
Regarding claim 2, the modified Giacometti discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Giacometti further discloses wherein the solid upper lid may be manufactured by plastic injection into a three-dimensional printer (housing 12 is formed of plastics, Para. 295, the housing 12 being manufacturable by any known technique, including in a 3D printer, Para. 295).
Regarding claim 4, the modified Giacometti discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Giacometti further discloses wherein the FSR has a variable resistance as a function of applied pressure (“as the electrically resistive layer 70 is pressed against the interdigitated trace 62 with increasing force, the electrical resistance through the trace decreases. Conversely, when little to no force is applied between the electrically resistive layer 70 and the interdigitated trace 62, the electrical resistance through the trace remains relatively high, similar to that of an insulator,” Para. 316).
Regarding claim 5, the modified Giacometti discloses all the claimed limitations, as discussed above with respect to the rejection of claim 4.
Modified Giacometti further discloses wherein the FSR is made of two layers separated by a spacer (Adafruit FSR is formed of a flexible substrate with printed semi-conductor dots, a spacer having an air vent, and a flexible substrate with printed interdigitating electrodes, Adafruit Fig. 3).
Regarding claim 6, the modified Giacometti discloses all the claimed limitations, as discussed above with respect to the rejection of claim 4.
Modified Giacometti further discloses wherein the layer of the FSR is the active area having active element dots, solid spacer has air vent and layer is made of a conductive file and a flexible substrate (Adafruit FSR is formed of a flexible substrate with printed semi-conductor dots, a spacer having an air vent, and a flexible substrate with printed interdigitating electrodes, Adafruit Fig. 3).
Regarding claim 7, the modified Giacometti discloses all the claimed limitations, as discussed above with respect to the rejection of claim 4.
Modified Giacometti further discloses where the more one presses, the more of the active element dots touch the semiconductor reducing resistance (Giacometti “as the electrically resistive layer 70 is pressed against the interdigitated trace 62 with increasing force [bringing more Adafruit active elements into contact], the electrical resistance through the trace decreases. Conversely, when little to no force is applied between the electrically resistive layer 70 and the interdigitated trace 62, the electrical resistance through the trace remains relatively high, similar to that of an insulator,” Giacometti Para. 316).
Regarding claim 8, the modified Giacometti discloses all the claimed limitations, as discussed above with respect to the rejection of claim 4.
Modified Giacometti further discloses wherein with no pressure, the sensor looks like an infinite resistor (open circuit) and as pressure increases, resistance reduces (Adafruit “when there is no pressure, the sensor looks like an infinite resistor (open circuit), as the pressure increases, the resistance goes down,” Adafruit Para. 4 of Page 2).
Regarding claim 9, the modified Giacometti discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Modified Giacometti further discloses wherein the comparator compares magnitudes of two voltage inputs and resistors’ predetermined reference voltage is connected to negative entrance of comparator (the control system 202 with processor 208 compares a signal from physical sensor 310 with a threshold value 340, Para. 36, the data from physical sensor 310 being representative of “providing a measurement of the force applied to a CPR puck (or other cardiac assist device),” Para. 33, Fig. 3).
Regarding claim 10, the modified Giacometti discloses all the claimed limitations, as discussed above with respect to the rejection of claim 9.
Modified Giacometti further discloses wherein when circuit is stable, the buzzer is on "off" position (when the Thiagarajan threshold 340 is not exceeded, no Giacometti audio alarm is generated) and when sensor is pressed, voltage in positive entrance of comparator changes and the higher the pressure gets, so does the voltage in positive entrance of comparator (the Giacometti FSR has resistance that decreases as pressure increases which therefore increase the output voltage, Giacometti Para. 316); and when voltage in positive entrance of comparator passed the predetermined reference voltage, the buzzer is turned on (when Thiagarajan sensor 310 data exceeds a Thiagarajan threshold 340, the Giacometti audio alarm is generated, Giacometti Paras. 284-285).
Giacometti, as modified above, discloses the claimed invention except for the buzzer being activated at 3 volts.  It would have been an obvious matter of design choice to modify the audio alarm to be triggered at 3 volts and remain non-triggered at 0 volts, since it has been held that discovering an optimum value involves only routine skill in the art and it appears that the audio alarm would perform equally well being activated at 3 volts.
Regarding claim 11, the modified Giacometti discloses all the claimed limitations, as discussed above with respect to the rejection of claim 9.
Giacometti further discloses wherein the predetermined pressure for the FSR to close circuit is 50 kg (electrically resistive layer 70 and interdigitating electrodes 62 read 120 lbf, which is roughly equivalent 54 kgf, Para. 317).
Regarding claim 12, the modified Giacometti discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Giacometti does not disclose a suitable silicone adapter wherein the upper part of the adapter is flat, and its bottom part contains a hollow opening for the portable device.
However, Hanson teaches a cardiopulmonary resuscitation device (Fig. 1) including a suitable silicone adapter (bottom plate 18 which is formed of silicone rubber, Para. 37, Fig. 4) wherein the upper part of the adapter is flat (see annotated figure), and its bottom part contains a hollow opening for the portable device (see annotated figure).

    PNG
    media_image2.png
    268
    522
    media_image2.png
    Greyscale

Partial Annotated View of Fig. 4 of Hanson
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the CPR assist device of modified Giacometti to include an adaptor as taught by Hanson in order to provide a cushioning buffer between the CPR assist device and the patient’s chest (Hanson Para. 34).

Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Giacometti, Richard, Wood, Thiagarajan, Inoue, Hanson, and Adafruit, as applied to claim 1 above, and further in view of US Pat. Pub. 2009/0069865 to Lasko et al (herein Lasko).
Regarding claim 3, the modified Giacometti discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  
Giacometti, as modified above, does not disclose wherein the curved cushion's inner part having no contact with patient's chest, is located adjacent to and spaced apart from the sensor and when causing pressure on patient's chest the curved cushion is compressed gradually touching sensor and activating the electric circuit.
However, Lasko teaches a stimulation system (Fig. 1) including wherein the curved cushion's inner part (the internal side of envelope cover 10, see annotated figure below, the cover 10 being the surface that contacts the user’s body, Paras. 62 and 67, Figs. 1-2) having no contact with patient's body (internal side of cover 10 only faces the interior of the device and not the rescuee, annotated figure), is located adjacent to and spaced apart from the sensor (cover 10 is disposed near to the FSR sensor 30 but is spaced apart by void space 11, Para. 60, Fig. 3C) and when causing pressure on patient's chest the curved cushion is compressed gradually touching sensor and activating the electric circuit (“The flexibility of cover 10, along with the maneuverability provided by void spaces 11, 13, enables the cover [10] to act like a membrane that collapses (bends) towards the center of the top face of FSR sensor 30, and transmits the pressure (force), via absorbent protective layer 50, thereto,” Para. 60). 

    PNG
    media_image3.png
    357
    802
    media_image3.png
    Greyscale

Annotated Fig. 3C of Lasko
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the FSR sensor of modified Giacometti to be adjacent the body contact portion (i.e. the cushion) and spaced apart by a void space as taught by Lasko in order to provide greater maneuverability (i.e. flexibility) to the cushion to collapse or bend towards the FSR sensor under the application of force (Lasko Para. 60) and in order to more directly the force being applied at the rescuee-side of the CPR assist device.
Modified Giacometti discloses wherein there is a gap between the cushion (Hanson housing 22) and the force-sensitive resistor (Giacometti electrically resistive layer 70 and Giacometti electrical traces 62, as modified by Lasko to be adjacent the cushion); but Giacometti, as modified above, does not disclose the gap being about a millimeter.  However, it would have been an obvious matter of design choice to form the gap at one millimeter between the FSR and the cushion, since such a modification would have involved routine optimization of FSR sensor sensitivity, as it appears there is no criticality and the modified Giacometti appears to function equally as well.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2004/0082888 to Palazzolo et al, US 2008/0171311 to Centen et al, US 2014/0135666 to Butler et al, US 2010/0049266 to Ochs et al, US 2013/0066242 to Wood, US 2009/0163838 to Hecox et al, US 2013/0030326 to Bogdanowicz et al, US 2014/0213942 to Hanson, US 2015/0045697 to Richard et al, US 2018/0261128 to Tan et al, US 2018/0256446 to Tan et al, US 5,657,751 to Karr, US 4,809,683 to Hanson, US 4,554,910 to Lally, US 11,219,575 to Kaufman et al, CN 107929030 to Zhang et al, and WO 2008015623 to Bishay et al each recite a device to measure and assist with cardiopulmonary resuscitation device
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401. The examiner can normally be reached Mon. - Fr. 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785